The plaintiff-appellant, Appleton Papers, Inc., having raised claims against defendants-appellees, Allis-Chalmers Corporation and Yoith, Inc., for negligence, strict tort liability, and breach of implied warranties of merchantability and fitness, alleges claims that are not actionable against appellees under Cincinnati Bell Tel. Co. v. Straley (1988), 40 Ohio St.3d 372, 533 N.E.2d 764. The court of appeals’ affirmance of the trial court’s grant of summary judgment in favor of appellees is therefore affirmed.
Moyer, C.J., Sweeney, H. Brown and Resnick, JJ., concur.
Douglas, J., concurs in judgment only.
Holmes and Wright, JJ., dissent.